POWER OF ATTORNEYPOWER OF ATTORNEY I, RANDOLPH C. COLEY, hereby appoint MICHAEL A. GERLICH and/or J. RUSSELL PORTER my attorneys-in-fact to: Execute on my behalf and in my capacity as an officer and/or director of Gastar Exploration Ltd. (the "Company"), the Form ID application and Forms 3, 4, and 5 (the "Form" or "Forms") in accordance with Section 16(a) of the Securities Exchange Act of 1934 and the rules thereunder, which execution may include the insertion of my typed name on the signature line of any Form; Perform any and all acts on my behalf which may be necessary or desirable to complete and execute any Form and timely file such Form with the United States Securities and Exchange Commission and any stock exchange or similar authority; and Take any other action in connection with the foregoing which, in the opinion of such attorneys-in-fact, may be of benefit to, in the best interest of, or legally required by me, it being understood that the documents executed by such attorneys-in-fact on my behalf pursuant to this Power of Attorney shall be in such form and shall contain such terms and conditions as such attorneys-in-fact may approve in their discretion.
